Citation Nr: 1129227	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for skin disability of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO denied service connection for bilateral hearing loss and for skin rash with fungus infection of the feet.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.

The Board's decision addressing the claim for service connection for bilateral hearing loss is set forth below.  The claim for service connection for skin disability of the feet is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has alleged experiencing significant in-service noise exposure, hearing loss was not documented until many years after service, and the only competent medical opinion on the question of whether there exists a medical relationship between current bilateral hearing loss and service weighs against the claim.






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the report of October 2006 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his wife and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for bilateral hearing loss is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for bilateral hearing loss are not met.  

The Veteran contends that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts in-service noise exposure during his combat service in Vietnam.  The Veteran's Department of Defense Form 214 (Form DD 214) listed his military occupational specialty (MOS) as light weapons infantry.  The Veteran also received medals indicative of combat including the Combat Infantryman Badge.  Thus, the Board accepts as credible the Veteran's assertion of in-service noise exposure as consistent with his established combat service.  See 38 C.F.R. § 1154(b) (West 2002).

Service treatment records are negative for complaints regarding or findings of bilateral hearing loss.  The Veteran denied any history of ear problems on a report of medical history form in May 1967.  On audiolmetric testing during separation examination in May 1967, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
0
NA
0
LEFT
0
10
0
NA
0

As noted above, the competent evidence does not demonstrate that the Veteran had hearing loss in service.  However, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The first documented complaint of a hearing problem was a March 1999 VA primary care note.  The Veteran reported that he was having difficulty hearing people talk to him.  The examiner indicated that he would refer the Veteran for an audiology consultation.

The Veteran was afforded a VA examination in October 2006.  He complained of decreased hearing in both ears and difficulty hearing when background noise is present.  The Veteran reported noise exposure in service while serving as a gunner and grenade launcher.  He noted that he utilized hearing protection devices.  Post-service, the Veteran had noise exposure while working as a bricklayer.  He noted that he did not use any hearing protection devices at his civilian occupation.  No recreational noise exposure was reported.  On audiological testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
25
45
65
LEFT
10
20
75
75
75

The Veteran's speech discrimination score was 98 percent in the right ear and 80 percent in the left ear.  The impression was normal to severe bilateral sensorineural hearing loss, with the left ear worse than the right ear.  After review of the claims file and the Veteran's reported history, the examiner opined that the Veteran's current bilateral hearing loss was less likely related to military noise exposure and more likely related to chronic noise exposure post-service as a bricklayer, or other unidentified factors.  The examiner remarked that audiological testing at separation did not reflect a change in the Veteran's hearing indicative of damage due to in-service noise exposure.  The Veteran also reported a history of post-service occupational noise exposure.

Clearly, the report of the October 2006 audiological evaluation reflects bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, as noted, given the Veteran's military occupational specialty (as noted above), the Board accepts as credible his assertions that he had some (and, likely, significant) in-service noise exposure.  However, those facts notwithstanding, the claim must, nonetheless, be denied on the basis of medical nexus.

The Veteran has asserted that his hearing loss began during service.  In an April 2007 statement, the Veteran's wife stated that she met the Veteran prior to his service.  She noted that the Veteran was unable to whisper or talk low, and after service this became impossible for him.  She also noted that the Veteran continues to talk loudly without realizing he is doing so.  She reported that while the Veteran utilized hearing protection in service, his ear plugs would sometimes dislodge.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, although the Veteran is competent to state that the onset of his hearing loss was during service and his wife is competent to state that the Veteran has had difficulty hearing since service, the Board finds that these statements are not credible.  In this regard, the Board points out that the Veteran never made any complaints regarding his ears generally, or diminished hearing specifically, during his service.  Moreover, the Veteran's audiogram performed at separation revealed normal hearing.

Because the Board finds that the statements regarding the onset of his hearing loss are not credible, the Board must rely on the first documented evidence of hearing loss to establish onset.  In this case, the earliest objective medical evidence reflecting a complaint of hearing loss is the March 1999 VA treatment report-31 years after the Veteran's service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the fact that there are no documented complaints or treatment for hearing loss for 31 years after discharge belies the current reports of continuity of symptomatology in connection with this claim for monetary benefits.  The Board finds more credible the medical report at separation from service that reflects that the Veteran had no ear or hearing problems.  The Board also notes that the Veteran indicated that he was a bricklayer, an occupation that potentially exposed him to noise during civilian life.

Moreover, the only competent medical opinion to address the relationship between the Veteran's current bilateral hearing loss and service weighs against the claim, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary opinion-one that, in fact, establishes a nexus between current bilateral hearing loss and service.

Furthermore, to whatever extent assertions of the Veteran, his wife, and/or his representative are being offered to directly establish that the Veteran's bilateral hearing loss is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals is shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's bilateral hearing loss is related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for skin disability of the feet is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

VA treatment records reflect ongoing evaluation and treatment for skin disabilities of the feet.  The medical records reveal a diagnosis of tinea pedis dating back to March 1999.

The Veteran has alleged that his skin disability of the feet was a result of his feet being continually wet while conducting combat operations in the jungles of Vietnam during the rainy season.  As noted above, the Veteran's Form DD 214 confirms that he had combat service in Vietnam as a light weapons infantryman.  Thus, the Board accepts as credible the Veteran's assertion of exposure to wet conditions in Vietnam during combat operations as consistent with his established combat service.  See 38 C.F.R. § 1154(b).

The Board notes, however, that there is no medical opinion addressing a nexus between the Veteran's current skin disability of the feet and his service.  As the current record is inadequate to resolve the claim for service connection, medical examination is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.

Accordingly, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding medical records.

The Board notes that the record seems to indicate that the Veteran is continuing to receive treatment for his skin disability of the feet from the VA Medical Center (VAMC) in Durham, North Carolina.  Thus, the RO should attempt to obtain any outstanding records of treatment for skin disability of the feet from the Durham VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Durham VAMC all outstanding VA treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for skin disability of the feet.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC all outstanding pertinent records of medical evaluation and/or treatment for the Veteran's skin disability of the feet (since March 1, 2006).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo dermatology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current skin disability(ies) of the feet.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider the service treatment records and all other post-service treatment records, as well as the Veteran's contentions, to include his assertion that his feet were exposed to jungle conditions in Vietnam (which the Board has accepted as credible and consistent with the circumstances of his service).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for skin disability of the feet in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


